Citation Nr: 1337181	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee. 

The Virtual VA and Veterans Benefits Management System electronic claims files do not contain additional evidence relevant to this appeal.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran has been diagnosed as having bilateral sensorineural hearing loss.  The evidence also shows that during service, the Veteran was exposed to acoustic trauma.  The question becomes whether the Veteran's current hearing loss is related to service, including to the acoustic trauma experienced in service.  While the claims file contains a September 2008 VA medical opinion which addresses the etiology of the Veteran's hearing loss, the Board finds that the opinion is not adequate for rating purposes.  The examiner, in determining that it was less likely as not that the Veteran's hearing loss was caused by or the result of noise exposure while in service, based the opinion, in essence, on finding that the Veteran's hearing was normal on service entrance and exit examination.  The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner did not provide a rationale as to why it was significant that the Veteran's hearing was noted as "normal" upon separation from service in giving the opine that the Veteran's current hearing loss was not related to noise exposure in service.  The examiner did not provide an adequate opinion as to whether the Veteran's current hearing loss could be a delayed onset from acoustic trauma in service.  In light of the foregoing, the Board finds that the claims file should be referred to an appropriate examiner to address this question.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate medical professional to determine the etiology of the Veteran's current bilateral hearing loss.  

After reviewing the claims file, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss is related to the Veteran's in-service noise exposure.  In other words, is it at least as likely as not that the Veteran had delayed onset hearing loss due to the noise exposure suffered in service.

The examiner must state whether there are medical reports or studies that indicate that noise induced hearing loss can have a delayed onset, including years after the exposure event(s).  The examiner should reconcile any such studies with his/her medical opinion.

A complete rationale for all opinions and conclusions reached should be provided.  The examiner should also consider the Veteran's noise history and find credible the Veteran's exposure to acoustic trauma in service, especially given his combat service.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


